54 F.3d 243
Curtis Lee KYLES, Petitioner-Appellant,v.John P. WHITLEY, Warden, Louisiana State Penitentiary andRichard P. Ieyoub, Attorney General, State ofLouisiana, Respondents-Appellees.
No. 92-3310.
United States Court of Appeals,Fifth Circuit.
May 30, 1995.

George W. Healy, III (Court-appointed), Sheryl Bey, Phelps Dunbar, Gerard A. Rault, Jr., New Orleans, LA, for appellant.
Jack C. Peebles, Harry F. Connick, Dist. Atty., New Orleans, LA, for Whitley.
Appeal from the United States District Court for the Eastern District of Louisiana;  George Arceneaux, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KING, HIGGINBOTHAM and JONES, Circuit Judges.
PER CURIAM:


1
Our judgment in Kyles v. Whitley, 5 F.3d 806 (5th Cir.1993), cert. granted, --- U.S. ----, 114 S. Ct. 1610, 128 L. Ed. 2d 338 (1994), was reversed by the Supreme Court in Kyles v. Whitley, --- U.S. ----, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995), and remanded to this court.  We REVERSE the judgment of the district court and we REMAND the case to the district court with instructions to issue the writ of habeas corpus unless the State of Louisiana initiates retrial of the petitioner within 180 days after the issuance of our mandate.


2
REVERSED and REMANDED.